     Jonathan O. Peña, Esq.
 1 CA Bar ID No.: 278044
 2 Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
 3   Fresno, CA 93721
     Telephone: 559-439-9700
 4   Facsimile: 559-439-9723
     Email: info@jonathanpena.com
 5   Attorney for Plaintiff, Nicole Clarissa Manley
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
                                               FRESNO DIVISION
 9
10 NICOLE CLARISSA MANLEY,                            Case No. 1:20-cv-01608-EPG

11                 Plaintiff,                         STIPULATION FOR THE AWARD AND
                                                      PAYMENT OF ATTORNEY FEES AND
12                         v.                         EXPENSES PURSUANT TO THE EQUAL
13                                                    ACCESS TO JUSTICE ACT; ORDER
     ANDREW SAUL, Commissioner of
14   Social Security,

15                 Defendant.
16          IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17 subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the amount
18 of $6,100.00, under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount
19 represents compensation for all legal services rendered on behalf of Plaintiff by counsel in connection
20 with this civil action, in accordance with 28 U.S.C. § 2412(d).
21
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
22
     matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
23
     598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
24
     whether the fees are subject to any offset allowed under the United States Department of the
25
     Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
26
     whether they are subject to any offset.
27
28
 1          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that

 2 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 3 and costs to be made directly to Counsel, pursuant to the assignment executed by Plaintiff. Any
 4 payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
 5          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney

 6 fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
 7 otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
 8 and all claims that Plaintiff and/or Counsel including Counsel’s firm may have relating to EAJA
 9 attorney fees in connection with this action.
10          This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek Social

11 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
12 EAJA.
13
14                                                 Respectfully submitted,
15
16 Dated: July 12, 2021                   /s/ Jonathan O. Peña
                                                  JONATHAN O. PEÑA
17                                                Attorney for Plaintiff
18
     Dated: July 12, 2021                 PHILLIP A. TALBERT
19                                              Acting United States Attorney
20                                              DEBORAH LEE STACHEL
                                                Regional Chief Counsel, Region IX
21                                              Social Security Administration

22                                        By:    Marcelo N. Illarmo*
                                                 MARCELO N. ILLARMO
23                                               Special Assistant U.S. Attorney
24                                               Attorneys for Defendant
                                                 (*Permission to use electronic signature
25                                        obtained via email on July 12, 2021).

26
27
28
                                                       -2-
                                                  ORDER
 1
 2          Based upon the parties’ Stipulation for the Award and Payment of Attorney Fees and Expenses

 3 Pursuant to the Equal Access to Justice Act (ECF No. 19), IT IS ORDERED that fees and expenses in
 4 the amount of $6,100.00 as authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the
 5 Stipulation.
 6
 7
     IT IS SO ORDERED.
 8
 9      Dated:    July 14, 2021                            /s/
                                                    UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -3-
